Name: COMMISSION REGULATION (EC) No 17/96 of 5 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 6 . 1 . 96 EN Official Journal of the European Communities No L 4/3 COMMISSION REGULATION (EC) No 17/96 of 5 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66. (2) OJ No L 307, 20 . 12. 1995, p . 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . H OJ No L 22, 31 . 1 . 1995, p. 1 . No L 4/4 EN Official Journal of the European Communities 6 . 1 . 96 ANNEX to the Commission Regulation of 5 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 97,7 0805 20 13, 0805 20 15, l 060 80,2 0805 20 17, 0805 20 19 052 56,8 064 59,6 464 55,2 624 82,5 066 41,7 999 64,8 068 62,3 0805 30 20 052 69,8 204 48,8 204 59,8 208 44,0 388 67,5 212 1 17,9 400 55,8 \ 624 120,7 512 54,8 999 74,8 520 66,5 0707 00 10 052 111,6 524 100,8 053 166,9 528 94,7 060 61,0 600 80,6 066 53,8 624 78,0 068 60,4 999 72,8 204 144,3 0808 10 51 , 0808 10 53 , 0808 10 59 052 64,0 624 . 134,7 064 78,6 999 104,7 388 39,2 0709 10 10 220 345,9 400 70,5 999 345,9 404 69,5 0709 90 71 052 104,6 508 68,4 204 77,5 512 51,2 412 54,2 524 57,4 624 209,5 528 48,0 999 111,4 728 107,3 0805 10 01 , 0805 10 05, 800 78,0 8040805 10 09 052 38,6 21,0 204 57,2 999 62,8 208 68,2 0808 20 31 052 86,3 064 72,5 388 40,5 388 79,6 448 35,3 400 95,6 600 58,4 512 89,7 624 79,6 528 84,1 999 54,0 624 79,0 0805 20 11 052 74,3 728 115,4 204 68,5 800 55,8 624 86,3 804 112,9 999 76,4 999 87,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 1 7). Code '999 ' stands for 'of other origin .